Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group B, including claims 11-16, in the reply filed on 28 Jan. 2022 is acknowledged.
Claims 1-10 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 28 Jan. 2022

Claim Objections
Claim 11 is objected to because of the following informalities:  The word “though” in line 5 should read “through”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karuks et al. (US Patent 4,395,159, published 26 Jul. 1983, hereinafter Karuks) in view of Giriselvam et al. (“Enhancement of crack healing efficiency and performance of SAP in biocrete,” IOP Conf.Series: Mat.Sci.Eng. 310, pp. 1-10, published 2018, hereinafter Giriselvam) and evidence provided by MicrobeOnLine (“Oxygen requirements for Pathogenic Bacteria,” .
Regarding claims 11 and 15-16, Karuks teaches a cementitious coating (Item 8, Figure 1, reproduced below) is applied to a thin corrosion-protective coating (insulating layer) (Item 6) of a steel or iron pipe (metallic equipment article) (Item 2) to protect the corrosion-protective coating (insulating layer) against physical damage and hostile environments (Abstract, col. 2, lines 5-7, and col. 7, lines 28-34).  Karuks teaches that the corrosion-protective coating (insulating layer) is polyurethane (col. 2, lines 5-9).


    PNG
    media_image1.png
    629
    763
    media_image1.png
    Greyscale

Karuks does not disclose of layer of a superabsorbent polymer acting as a host to microorganisms that through biomineralization precipitate insoluble material in the presence of at least liquid water, oxygen, and a nutrition source as claimed.
Giriselvam teaches a method to remediate cracks formed in concrete structures via biomineralization of calcium carbonate using microbes in a superabsorbent polymer matrix (Abstract).  Giriselvam teaches that the bacterial concrete cured under normal water providing nutrients inside the superabsorbent polymer (SAP) (Abstract).

As evidenced by MicrobeOnLine, Bacillus, the bacteria used by Giriselvam (page 2, 2.1 Bacterial Strain section, 1st paragraph), requires oxygen to function (page 5, Summary table).
Therefore, it is the examiner’s position that the biomineralization system of Giriselvam would require oxygen.
As evidenced by PubChem, calcium carbonate is practically insoluble in water (page 1, 1st paragraph of text).

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karuks et al. (US Patent 4,395,159, published 26 Jul. 1983, hereinafter Karuks) in view of Giriselvam et al. (“Enhancement of crack healing efficiency and performance of SAP in biocrete,” IOP Conf.Series: Mat.Sci.Eng. 310, pp. 1-10, published 2018, hereinafter Giriselvam) and further in view of Fischer et al. (“Performance history of thermal-sprayed aluminum coatings in offshore service,” Materials Performance, pp. 1-16, published 1995, hereinafter Fischer).
Regarding claims 12-14, Karuks in view of Giriselvam teaches the elements of claim 11.
Karuks in view of Giriselvam does not disclose an outer cladding jacket.
nd paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to apply the thermal-sprayed aluminum coating as taught by Fischer onto the exterior of the cement-coated metal pipe of Karuks in view of Giriselvam.  Fischer teaches that the long-term performance of these thermal-sprayed aluminum coatings have been documented by multiple organizations, with thermal-sprayed aluminum coated metal substrates lasting as long as 15 years in a severe marine environment before the first rusting of the substrate (page 2, TSA’s Successful History). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Achal et al. (“Biogenic treatment improves the durability and remedies the cracks of concrete structures,” Constr.Build.Mat., Vol. 48, pp. 1-5, published 2013) teaches the use of microbially induced calcium carbonate precipitation for the remediation of concrete structures.  Darson-Baulleur and Grinksy (US Patent Application 2010/0086367, published 08 Apr. 2010) teaches the use of calcification bacteria for the calcification of substrates.  Ersan et al. (“Enhanced crack closure performance of microbial mortar through nitrate reduction,” Cem.&Conc.Composites, Vol. 70, pp. 159-170, published 2016) teaches an improved method for the microbial self-healing of concrete.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787